DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on August 6, 2021.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,128,168 (the ‘168 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, claim 1 of the ‘168 patent recites a self-capacitance based remote 
power delivery device comprising:  a power source (modulating power source) electrically configured to be capacitively coupled to a self-capacitive body (see lines 3-6); an energy harvesting device, the energy harvesting device configured to be capacitively coupled to the self-capacitive body (see lines 7-9); and a substrate, wherein the substrate is configured to be capacitively coupled to a portion of the self-capacitive body in contact with the substrate (see lines 10-12).
	As to claim 2, claim 1 of the ‘168 patent recites the power source electrically coupled to the substrate (see claim 1, lines 3-4).
	As to claim 3, claim 1 of the ‘168 patent recites the energy harvesting device coupled to the substrate (see claim 1, lines 7-8).
	As to claim 4, claim 1 of the ‘168 patent recites the substrate configured to be capacitively coupled to a portion of the self-capacitive body in direct contact with the substrate (see claim 1, lines 10-12).
	As to claim 5, claim 1 of the ‘168 patent recites the substrate being a grounded substrate (see claim 1, line 4).
	As to claim 6, claim 1 of the ‘168 patent recites the power source comprising a modulating power source (see claim 1, line 3).
	As to claim 8, claim 2 of the ‘168 patent recites a self-capacitance based method of remotely delivering power, the method comprising:  capacitively coupling a power source (modulating power source) and an energy harvesting device to a self-capacitive body (see lines 5-6); capacitively coupling a substrate (grounded substrate) to a portion of the self-capacitive body in contact with the substrate (see lines 7-9); and operating the power source to deliver power to the energy harvesting device via the self-capacitive body (see lines 12-14).
	As to claim 11, claim 2 of the ‘168 patent recites capacitively coupling the substrate to a portion of the self-capacitive body in contact with the substrate comprising capacitively coupling the substrate to a portion of the self-capacitive body in direct contact with the substrate (see lines 7-9).
	As to claim 12, claim 2 of the ‘168 patent recites connecting the substrate to ground (see line 4, grounded substrate).
	As to claim 13, claim 2 of the ‘168 patent recites connecting the substrate to ground (see line 4, grounded substrate).
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,168 (the ‘168 patent) in view of the US patent application publication of Hyde et al. (2014/0330244). 
As to claim 9, claim 2 of the ‘168 patent recites all of the claimed features, as set 
forth above, except for capacitively coupling the power source to the substrate.  Hyde discloses capacitively coupling a power source (e.g. a chemical battery cell) to a substrate (see paragraph [0104], lines 4-7 and 8-10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have capacitively coupled the power source to the substrate, in order to provide a more reliable wireless power system, with less power used and no decay.
	As to claim 10, Hyde discloses capacitively coupling an energy harvesting device (biomechanical-energy harvesting generator) to the substrate (see paragraph [0104], lines 14-15 and 20-21).
Allowable Subject Matter
Claims 7 and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowed because none of the prior art of record discloses or suggests 
a self-capacitance based remote power delivery device comprising:  a power source electrically configured to be capacitively coupled to a self-capacitive body; an energy harvesting device, the energy harvesting device configured to be capacitively coupled to the self-capacitive body; a substrate, wherein the substrate is configured to be capacitively coupled to apportion of the self-capacitive body in direct contact with the substrate; and the energy harvesting device comprising a rectifying diode bridge connected to a load resistance.
	Claim 14 is allowed because none of the prior art of record discloses or suggests a self-capacitance based method of remotely delivering power, the method comprising:  capacitively coupling a power source and an energy harvesting device to a self-capacitive body; capacitively coupling a substrate to a portion of the self-capacitive body in contact with the substrate; and operating the power source to deliver power to the energy harvesting device via the self-capacitive body; wherein the energy harvesting device comprises a rectifying diode bridge connected to a load resistance.
	Claims 15-20 are allowed because none of the prior art of record discloses or suggests a self-capacitance based biotelemetry system comprising:  a substrate comprising an insulating layer and a conductive layer, wherein the conductive layer is coupled to the power source, and the substrate capacitively coupled to a portion of a self-capacitive body in contact with the substrate; a transmitter antenna; a receiver antenna; and a biotelemetry interface device capacitively coupled to the self-capacitive body, the biotelemetry device comprising:  an antenna, and an oscillator coupled to the antenna and configured to switch an impedance of the antenna, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836